DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 and October 19, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0248244 to Gayney et al.
Regarding claims 1, 10, 13, 18, 19 and 20, the Gayney publication teaches an electric drive module and method for using an electric motor vehicle, comprising: a housing defining a chamber (outer housing around the gears and motor in Fig. 2); an electric motor 202 disposed in the chamber, the electric motor having an output shaft 204; a first drive gear 208 operably driven by the output shaft; a first driven gear 212 and a second driven gear 216 supported for corotation on a shaft 214; wherein the first driven gear is larger than the first drive gear; a second drive gear 220 supported for 
Regarding claim 2, the first and second driven gears are supported for conjoint rotation with one another.  See Fig. 2 and paragraph 0027.
Regarding claim 3, the second drive gear 220 is within a differential 222. The term within the differential is interpreted as being part of the differential.  See Fig. 2 and paragraph 0027.
Regarding claim 4, the first drive gear and the first driven gear are spaced apart from each other, and the second driven gear and the second drive gear are spaced apart from each other. See Fig. 2 and paragraph 0027.
Regarding claims 5 and 14, the first drive gear, the first driven gear, the second driven gear, and the second drive gear rotate in the same rotational direction. See Fig. 2 and paragraph 0027.
Regarding claim 6, wherein rotational axes of the first drive gear, the first driven gear, the second driven gear, and the second drive gear are parallel to each other. See Fig. 2 and paragraph 0027.
Regarding claim 7 the first drive gear and the second drive gear are co-axial. See Fig. 2 and paragraph 0027.

Regarding claim 15, rotating the first drive gear and the second drive gear on the same axis of rotation. See Fig. 2 and paragraph 0027.
Regarding claim 16, translating the first and second chains in the same direction. See Fig. 2 and paragraph 0027.
Regarding claim 17, rotating the first drive gear, the first driven gear, the second driven gear, and the second drive gear about respective rotational axes that are parallel relative to each other. See Fig. 2 and paragraph 0027.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of U.S. Publication No. 2018/0010491 to Yamahata et al.
Regarding claim 9, the Gayney publication lacks a teaching that there is a park lock mechanism operatively coupled to the first driven gear.
The Yamahata publication teaches a motor MG1 that turns gear RE2 that turns gear RE1 and that has an output of gear RE3 that has a parking lock mechanism 36.  See paragraph 0024 and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to include a park lock mechanism operatively coupled to the first driven gear as taught by the Yamahata publication that teaches putting a parking lock on an intermediate gear before the wheel, as this would have been combining known prior art elements using known methods to provide the predictable result of allowing a way to stop the rotation of the wheels when needed when in a parking range.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of U.S. Publication No. 2016/0102752 to Yelvington.
Regarding claim 11, the Gayney publication lacks a specific teaching that the first drive gear is made of metal.
The Yelvington publication teaches that the ring and sun gear in a planetary gear can be made of metal.  See paragraph 0110.

 Regarding claim 11, the Gayney publication lacks a specific teaching that the first drive gear is made of plastic.
The Yelvington publication teaches that the planet gears in a planetary gear can be made of plastic.  See paragraph 0110 and 0112.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to have the first drive gear made of plastic as taught by the Yelvington publication, as this is a known material that gears can be made of and it is known to make plastic gears as a matter of design choice for a quieter gear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2012/0247269 to Horie teaches an electric drive that can use chains instead of gears.
European Patent No. WO2012/007030 to Gassmann teaches an electric drive that uses a single chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659